MEMORANDUM DECISION
                                                                       Jul 31 2015, 9:12 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Frederick Vaiana                                          Gregory F. Zoeller
      Voyles Zahn & Paul                                        Attorney General of Indiana
      Indianapolis, Indiana
                                                                Tyler G. Banks
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Kenyon Sanders,                                           July 31, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                49A05-1412-CR-576
              v.                                                Appeal from the Marion Superior
                                                                Court.
                                                                The Honorable Grant W. Hawkins,
      State of Indiana,                                         Judge.
      Appellee-Plaintiff.                                       Cause No. 49G05-1311-FB-72264




      Shepard, Senior Judge

[1]   The State charged that appellant Kenyon Sanders tried to murder Devin Staten

      by shooting him three times outside of a strip club in Indianapolis.


[2]   At trial, the prosecution presented GPS evidence that Sanders was present at

      the club, an electronic scan of Sanders’s personal identification card taken at the

      Court of Appeals of Indiana | Memorandum Decision 49A05-1412-CR-576 | July 31, 2015     Page 1 of 5
      club, and video of the shooting taken from various of the club’s forty security

      cameras.


[3]   The claim on appeal is insufficient evidence. We affirm.


                                                     Issue
[4]   Sanders raises one issue: whether there is sufficient evidence to prove beyond a

      reasonable doubt that he was the person who shot the victim.


                               Facts and Procedural History
[5]   The evidence favorable to the jury’s verdict revealed that Devin Staten entered a

      strip club in Indianapolis on December 14, 2013, at 12:05 a.m. The club’s

      owner had installed over forty cameras, including nine cameras that were

      mounted on the outside of the building to cover the parking lot. Another

      camera was placed inside the club’s entrance to record customers as they

      arrived. All of the cameras transmitted and saved footage to a hard drive. The

      footage was time-stamped, enabling us to provide precise times in this

      memorandum decision. Customers entering the club were searched for

      weapons and required to produce photo identification, which was also recorded

      with a scanner.


[6]   Kenyon Sanders and Keith Nelson arrived at the club at 12:29 a.m. Sanders

      wore camouflage pants and a dark jacket. He was the only person at the club at

      that time wearing camouflage pants. Sanders and Nelson showed their picture

      IDs to the club’s security staff, who scanned them. Sanders and Nelson left the


      Court of Appeals of Indiana | Memorandum Decision 49A05-1412-CR-576 | July 31, 2015   Page 2 of 5
      club at 1:10 a.m. They got into a car and drove away, returning to the club’s

      parking lot at 1:23 a.m. Next, they were involved in an auto accident with

      another vehicle in the lot. Nelson exited the car and spoke with the occupants

      of the other vehicle for several minutes while Sanders drove the car to another

      part of the lot. Sanders walked up to Nelson as the other vehicle left.


[7]   Meanwhile, Staten left the club at 1:28 a.m. He passed two men as he walked

      to his car. The surveillance system shows him approaching and walking by

      Sanders and Nelson. Staten heard one of them say, “Is that him?” Tr. p. 78.

      Staten did not think they were referring to him, and he did not look closely at

      them. The surveillance system shows that after Staten walked past the men,

      Sanders pulled out a handgun and shot at Staten’s back three times. Staten

      ducked and ran around a corner of the club, and Sanders and Nelson ran the

      other way.


[8]   Sanders was wearing a GPS tracking monitor that was monitored by Marion

      County Community Corrections. The monitor, affixed to Sanders’ ankle,

      indicated that he was at the club when the shooting occurred.


[9]   Staten had been shot in his left forearm. He ran to his car and retrieved a

      handgun. He walked out of the parking lot but returned at 1:35 a.m. He tried

      to reenter the club but was denied entry because he had blood on him. When

      the police arrived, Staten stashed his gun under a car before talking with the

      officer. An ambulance arrived, and Staten was taken to a hospital. An

      evidence technician searched the lot and found three shell casings at the site of


      Court of Appeals of Indiana | Memorandum Decision 49A05-1412-CR-576 | July 31, 2015   Page 3 of 5
       the shooting, as well as Staten’s gun. Subsequent testing revealed that Staten’s

       gun could not have fired the rounds that produced the three shell casings.


[10]   After reviewing the club’s surveillance recordings, Detective Bradley Millikan

       of the Indianapolis Metropolitan Police Department located and arrested

       Sanders. Sanders was wearing the same camouflage pants that he wore on the

       night of the shooting. Detective Millikan subsequently executed a search

       warrant at Sanders’ home and found the jacket Sanders wore on the night of the

       shooting, as well as Sanders’ identification card.

                                                                                                           1
[11]   The State ultimately charged Sanders with attempted murder, a Class A felony,
                                                                                             2
       possession of a handgun without a license, a Class A misdemeanor, and

       battery, a Class C felony. A jury found Sanders guilty as charged. Sanders then
                                                              3
       pleaded to being an habitual offender. The court vacated the battery verdict on

       double jeopardy grounds and sentenced Sanders to sixty years executed.


                                           Discussion and Decision
[12]   In reviewing a challenge to the sufficiency of the evidence, Justice Hunter once

       wrote that appellate courts have a duty to “prob[e] and sift[ ]” the evidence to

       ensure that “the residue of facts warrants a conviction” by supporting each

       material allegation of a crime by substantial evidence. Smith v. State, 270 Ind.



       1
           Ind. Code §§ 35-41-5-1 (1977), 35-42-1-1 (2007).
       2
           Ind. Code § 35-47-2-1 (2012).
       3
           Ind. Code § 35-50-2-8 (2005).


       Court of Appeals of Indiana | Memorandum Decision 49A05-1412-CR-576 | July 31, 2015       Page 4 of 5
       479, 481, 386 N.E.2d 1193, 1195 (Ind. 1979). More recently, the Indiana

       Supreme Court restated this standard as requiring affirmance unless no

       reasonable trier of fact could have found each of the elements of a crime proven

       beyond a reasonable doubt. Smith v. State, 8 N.E.3d 668, 679 (Ind. 2014).


[13]   Sanders does not dispute that he was at the club on December 14, 2013. He

       says that there was not enough evidence to establish that he was the person who

       shot the victim.


[14]   There surely must be very few attempted murder trials in which the prosecution

       presents GPS evidence, ID card scans, and video of the defendant pulling the

       trigger. We conclude that a reasonable jury could find this proof of guilt

       beyond a reasonable doubt.


[15]   For the foregoing reasons, we affirm the judgment of the trial court.


[16]   Affirmed.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1412-CR-576 | July 31, 2015   Page 5 of 5